﻿2.	Mr. President, your election to the presidency of the thirty-third session of the General Assembly deserves my sincere congratulations. Your long experience in diplomacy, government and journalism, combined with your knowledge of the United Nations, make you eminently suited to that high office. The delegation of Mauritius assures you of its co-operation in the fulfilment of your mission.
3.	We greatly appreciated the excellent work of your distinguished predecessor, Lazar Mojsov, during the thirty-second session and the tenth special session, on disarmament. The dedication and devotion, of the Secretary- General and his staff over the last year also deserve our praise. The appointment of Mr. Kenneth Dadzie to the post of Director-General for Development and International Economic Co-operation is greatly appreciated by all. His long experience in the United Nations and in the service of his country will, I am sure, be of great value to all of us. My delegation also welcomes the admission of Solomon islands to the great family of the United Nations.
4.	Finally, I should like to express my heartfelt sympathy and condolences to the Governments and peoples of those Member States, such as India, Bangladesh and Iran, which have recently been the victims of natural disasters, and to the Government and people of Kenya in their bereavement on the loss of their great President, Mzee Jomo Kenyatta.
5.	My country views with concern the intensifying conflicts among African States on the continent of Africa.
6.	The process of "destabilization" of peace and progress there only endangers the frail economies of the newly independent States. Though this serious conflict in Africa is among African States, the role of foreign Powers there is certainly of importance. If there is an opposition of interests among different African countries, it is obvious that there is also, regrettably, the expansionism of certain outside Powers.
7.	The background of the conflict in Africa is, I believe, an everlasting desire for recolonization on the part of old or new masters. For us the fundamental problem is that Africa, which is' fighting a hard battle against poverty, finds itself in a dependent position in the present world economic order and has no hope of redress in the foreseeable future. There is no projection for world development pointing to a reduction of the gap in production and consumption which separates the rich from the poor in the world.
8.	Inequality and dependence mean that our economic structures are organized around the needs of the multinational corporations, and thus the development of national capital is retarded, our pattern of investment distorted and the result is the stagnation of technical development and of the advance of productivity.
9.	Debt increases and service payments are becoming a serious burden, thus causing a chronic balance-of-payments problem. A deficit country must deflate, devalue its currency, or borrow. Borrowing solves nothing in the long run. Devaluation neither changes the fact that one is poor nor improves the ability to compete against the rich. And deflation makes sustained expansion impossible. In such a system a country which begins in poverty ends in poverty.
10.	These deficiencies in the present world economic order constitute a serious drawback to our development and impose inequality upon us, thus perpetuating suffering and poverty. During the last decade we have begun to understand what the world economic order means for us in Africa. We find it increasingly difficult to accept the prospect of permanent stagnation and deepening poverty. The process of change continues even after independence. Self-assertion and intensified nationalist pressure are already evident in every part of Africa. The developed countries find that they are dependent upon the maintenance of existing economic and political relationships. They need our exports and our labour. 

11.	The real problem is therefore an opposition of interests between Africa and the developed countries. For evident reasons, African countries want and need basic changes in the present pattern of relationships with the developed countries. The reaction of many developed countries to these desired changes is unfortunately one of diffidence and stiffened resistance. Every African demand, every change of government, every clash, is construed as something sinister. The growing tendency towards foreign intervention is highly dangerous, as it threatens the peace and security of Africa. The recent resolutions and declarations adopted at the fifteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], held at Khartoum from 18 to 22 July 1978, [see A/33/235], highlighted this danger and reaffirmed the right of each African State to choose its own political system and friends.
12.	Just as Africa is trapped in an inequitable world economic order, so are the people of southern Africa trapped in apartheid and colonialism. The OAU Assembly reaffirmed its support for the liberation struggle in southern Africa and decided to increase its support and assistance to the liberation movements there.
13.	My Government fully appreciates the efforts of the five Western Powers of the Security Council and those of the Secretary-General of the United Nations, regarding Namibia. We have no doubt that they, in turn, have appreciated the co-operation of the African delegations, as well as that of South West Africa People's Organization SWAPO. The hope of a peaceful settlement in Namibia is real now, despite recent public statements by South Africa. The efforts of the five Western Powers have borne fruits which may still be green; but with more sustained patience the harvest will be rich. I am satisfied that the Secretary- General, with his wisdom and patience, will find a solution possible after the new Government in South Africa has been nominated.
14.	My delegation fully supports the report of the Secretary-General,  which is in accordance with the mandate given to him by Security Council resolution 431 (1978) of July 1978. The clarifications and interpretations are now clear. The Security Council should, therefore, in my opinion, be in a position to adopt a draft resolution approving the report of the Secretary-General and to give him a mandate regarding the United Nations Transition Assistance Group.
15.	Both the future of Namibia and the authority, as well as the credibility, of the United Nations may today seem to be in jeopardy. However, I am confident that the Security Council and the Secretary-General will know how to take appropriate action and to ensure that Namibia achieves genuine independence and sovereignty.
16.	As to the illegal regime in Zimbabwe, it can hardly be expected to last much longer. We can look forward to early independence for its people, who have suffered so much. The internal settlement has proved sterile and has shown

that the process of decolonization, by force or otherwise, is irreversible.
17.	The session of the OAU Assembly held at Khartoum in July noted the dangerous and increasingly deteriorating situation in the Middle East. The continued denial of the rights of the Palestinian people to self-determination must stop, and Israel must comply with the resolutions of the United Nations General Assembly and Security Council. There can be no peace in the Middle East as long as the Palestinians are denied their legitimate rights.
18.	My Government welcomes the efforts of the President of the United States, Mr. Carter, the President of Egypt, Mr. El-Sadat, and the Prime Minister of Israel, Mr. Begin, to move towards a solution of the Middle East question. We welcome the Camp David accords  as a first positive step in the right direction. We reiterate our view, however, that only the Peace Conference on the Middle East under the auspices of the United Nations and under the co-chairmanship of the United States and the USSR, with the participation of the Palestine Liberation Organization, '"/ill provide the framework for a just and lasting peace in the region.
19.	My Government also welcomes the efforts made by the Government of the Republic of Korea and those of the Democratic People's Republic of Korea to achieve, through friendly and constructive negotiations, a solution acceptable to both countries and the international community.
20.	Mauritius, as you know, is particularly concerned with events in the Indian Ocean. Recent events in the Horn of Africa and in the western Indian Ocean have stirred considerable anxiety in my country. We have constantly been calling on the great Powers to refrain from increasing their military presence in our region. We should like to see in the near future the convening of a conference of all the littoral and hinterland States of the Indian Ocean, under the auspices of the United Nations, with the object of finding effective means for ensuring the creation of a zone of peace in the Indian Ocean. My Government has already offered Mauritius as the venue of such a Conference.
21.	The problem of arms limitation in the Indian Ocean is quite crucial for Mauritius. It is only one aspect, however, of a larger problem about which we are all concerned.
22.	Mankind is confronted with an unprecedented threat of self-extinction arising from the massive and competitive accumulation of the most destructive weapons ever produced. The danger- of -"war, including nuclear war, is increasing despite efforts to strengthen international peace and security. Disarmament is no longer an option; it is the only alternative to universal destruction. I have repeatedly stressed the imperative need-for such action. The tenth special session of the General Assembly that took place in May and June of this year offered a unique opportunity to achieve this end. Though it had limited success, yet it laid the foundations for an international disarmament strategy that aims at general and complete disarmament under effective international control. This, in turn, will strengthen the procedures for the peaceful settlement of disputes.
23.	The task before the members of the international community is to rise to a different level of understanding of both their rights and duties in international relations and to conduct their policies in conformity with the universal interests of peace, security and development all over the world.
24.	In order to strengthen the rule of law and the means for the peaceful settlement of international disputes, I reaffirm the previous proposal of my country to establish a body of the General Assembly for the peaceful settlement of disputes in conformity with the Charter of the United Nations.
